Election/Restrictions
Claims 47-48, 50-56 and 63 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 57-62, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, claims 57-62 hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 4/13/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
Claims 47-48 and 50-63 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claim 47, the subject matter of the independent claims could either not be found or was not suggested in the prior art of record. The subject matter not found was an apparatus for providing breathing assistance having a tongue 
With respect to claim 57, the subject matter of the independent claims could either not be found or was not suggested in the prior art of record. The subject matter not found was a method for manufacturing a breathing assistance apparatus having a tongue retaining portion including a cavity for receiving a portion of a tongue of the user, in use, wherein the tongue retaining portion is configured to retain the tongue in an extended position to project at least partially between the teeth of the user, wherein at least one of: a. the tongue retaining portion is integral with the body: b. the body includes two first openings, each first opening connected to a respective second 
With respect to claim 63, the subject matter of the independent claims could either not be found or was not suggested in the prior art of record. The subject matter not found was an apparatus for providing breathing assistance having two channels, each channel connecting a respective second opening to a respective first opening and each channel passing at least partially between the teeth and not within the buccal cavity, to thereby provide an airway for the user, the airway at least partially bypassing the nasal passage and acting to replicate a healthy nasal passage and pharyngeal space, wherein each channel includes a first channel portion extending inside of the user’s teeth and a second channel portion in fluid communication with the first channel portion and extending between the user’s maxillary and mandibular teeth and wherein the second channel portion has a substantially rectangular cross section extending laterally between the user’s maxillary and mandibular teeth in use, and wherein the first .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARLA R PATEL whose telephone number is (571)272-3143.  The examiner can normally be reached on M-Th 6-2:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on 571-270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/TARLA R PATEL/           Primary Examiner, Art Unit 3786